The opinion of the Court was delivered by
Johnstone, J.
We think the decision in this case conforms to the law as laid down in Wright vs. Wright, 2 McC. Ch. 196. There was, in fact, no accumulation of interest by letting out the principal, and taking in the interest and loaning it again as principal, which is held, in .that case, to be a condition of allowing ten per centum commissions.
It is ordered that the decree be affirmed and the appeal dismissed.
O’Neall, O. J., concurred.
Wardlaw, J., absent at the hearing.

Appeal dismissed.